



PURCHASE AGREEMENT







THIS PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of the
23rd July, 2004, by and between the following:




EPIC FINANCIAL CORPORATION, a Nevada corporation (hereinafter “EPIC”); and




ONE4LUCK, INC., a Nevada corporation (hereinafter “O4L”).







W I T N E S S E T H







WHEREAS, subject to the terms and conditions of this Agreement, EPIC and O4L
desire for EPIC to purchase from O4L and for O4L to sell to EPIC certain assets
owned by O4L, as more particularly described in Paragraph 2.1 of this Agreement
(the “O4L Assets”); and




WHEREAS, the Board of Directors of EPIC deems it desirable and in the best
interests of EPIC and its stockholders that EPIC purchase the O4L Assets in
consideration of (i) the issuance by EPIC in favor of O4L of One Million Five
Hundred Thousand (1,500,000) shares of EPIC Common  Stock (the “EPIC Shares”)
and (ii) deliver to O4L of Epic’s one (1) year promissory in the original
principal amount of $120,000, bearing interest at six percent (6%) per annum
(the “Epic Note”); and




WHEREAS, the Board of Directors of O4L deems it desirable and in the best
interests of O4L and its stockholders that O4L sell the O4L Assets to EPIC; and




WHEREAS, EPIC and O4L desire to provide for certain undertakings, conditions,
representations, warranties, and covenants in connection with the transactions
contemplated by this Agreement; and




WHEREAS, the respective Boards of Directors of EPIC and O4L have approved and
adopted this Agreement, subject to the terms and conditions set forth herein;




NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto do hereby agree as follows:







SECTION 1




DEFINITIONS




1.1

“Agreement,” “EPIC” and “O4L,” respectively, shall have the meanings defined in
the foregoing preamble and recitals to this Agreement.




1.2

“Closing Date” shall mean 10:00 a.m., local time, on August 2, 2004, at Newport
Beach, California, the date on which the parties hereto shall close the
transactions contemplated herein; provided that the parties can change the
Closing Date and place of Closing to such other time and place as the parties
shall mutually agree, in writing.  As of the Closing Date, all Exhibits to this
Agreement shall be complete and attached to this Agreement.




1.3

“Gross Profit”, as used in Paragraph 12.2 of this Agreement shall mean the total
of all revenues from the sales of the O4L Assets product line (Product Revenue)
less direct costs (Product Costs) and indirect costs (Associated Product Costs)
associated with the development, manufacture and sale of the O4L Assets product
line.







SECTION 2




AGREEMENT FOR PURCHASE AND SALE OF O4L ASSETS




2.1

Substantive Terms of the Purchase and Sale of O4L Assets.




(a)

O4L shall sell and deliver to EPIC free and clear title to all of the assets
described in Exhibit 2.1 hereto; and




(b)

EPIC shall sell and deliver to O4L the EPIC Shares, consisting of one million
five hundred thousand (1,500,000) shares of Common Stock of EPIC and deliver to
O4L the Epic Note.  The EPIC Shares shall be issued pursuant to an exemption
from registration under the Securities Act of 1933 (the “1933 Act”) and from
registration under any and applicable state securities laws.  The certificates
representing the EPIC Shares shall bear the restrictive legend set forth in Rule
144 of the Rules and Regulation of the 1933 Act and any appropriate legend
required under applicable state securities laws.







SECTION 3




REPRESENTATIONS AND WARRANTIES OF EPIC




EPIC, in order to induce O4L to execute this Agreement and to consummate the
transactions contemplated herein, represents and warrants to O4L as follows:




3.1

Organization and Qualification.  EPIC is a corporation duly organized, validly
existing, and in good standing under the laws of Nevada, with all requisite
power and authority to own its property and to carry on its business as it is
now being conducted.  EPIC is duly qualified as a foreign corporation and in
good standing in each jurisdiction where the ownership, lease, or operation of
property or the conduct of business requires such qualification, except where
the failure to be in good standing or so qualified would not have a material,
adverse effect on the financial condition or business of EPIC.




3.2

Ownership of EPIC.  EPIC is authorized to issue two classes of stock of up to
20,000,000 common shares, $0.001 par value per share, of which 11,946,227 are
currently issued and outstanding, and of up to 5,000,000 preferred shares,
$0.001 par value per share, of which (a) 1,000,000 shares have been designated
as Series A Convertible Preferred Stock all of which are issued and outstanding,
with EPIC presently holding them as treasury stock as the record and beneficial
owner thereof is a wholly-owned subsidiary of EPIC, Saddleback Investment
Services, Inc., (b) 1,000,000 shares have been designated as Series B
Convertible Preferred Stock, of which 220,000 shares are issued and outstanding
and (c) 3,000,000 shares which will be designated as Series C Convertible
Preferred Stock, of which none are presently issued and outstanding.




3.3

Authorization and Validity.  EPIC has the requisite power and is duly authorized
to execute and deliver and to carry out the terms of this Agreement.  The board
of directors and stockholders of EPIC have taken all action required by law, its
Articles of Incorporation and Bylaws, or otherwise to authorize the execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby, subject to the satisfaction or waiver of the conditions
precedent set forth in Section 8 of this Agreement.  Assuming this Agreement has
been approved by all action necessary on the part of O4L, this Agreement is a
valid and binding agreement of EPIC.




3.4

No Defaults.  EPIC is not in default under or in violation of any provision of
its Articles of Incorporation or Bylaws.  EPIC is not in violation of any
statute, law, ordinance, order, judgment, rule, regulation, permit, franchise,
or other approval or authorization of any court or governmental agency or body
having jurisdiction over it or any of its properties which, if enforced, would
have a material, adverse effect on the financial condition or business of EPIC.
 Neither the execution and delivery of this Agreement, nor the consummation of
the transactions contemplated herein, will conflict with or result in a breach
of or constitute a default under any of the foregoing or result in the creation
of any lien, mortgage, pledge, charge, or encumbrance upon any asset of EPIC and
no consents or waivers thereunder are required to be obtained in connection
therewith in order to consummate the transactions contemplated by this
Agreement.




3.5

SEC Documents; Financial Statements.  As of the Closing, the Company has filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the Securities and Exchange Commission (“SEC”) pursuant to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the
“1934 Act”) (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein being hereinafter referred to as the
“SEC Documents”).  As of their respective dates, the SEC Documents complied in
all material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been
prepared in substantial accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  No other information provided by or on behalf of the Company to
O4L which is not included in the SEC Documents, including, without limitation,
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstance under which they are or were made, not misleading.  Neither the
Company nor any of its officers, directors, employees or agents have provided
O4L with any material, nonpublic information.




3.6

Absence of Certain Changes.  Since the most recent filing by the Company with
the SEC, there has been no material adverse change and no material adverse
development in the business, properties, operations, financial condition,
results of operations or prospects of the Company.  The Company has not taken
any steps, and does not currently expect to take any steps, to seek protection
pursuant to any bankruptcy law nor does the Company have any knowledge or reason
to believe that its creditors intend to initiate involuntary bankruptcy
proceedings.




3.7

Litigation.  There are no actions, suits, proceedings, orders, investigations,
or claims pending or, to the knowledge of EPIC threatened against or affecting
EPIC at law or in equity, or before or by any governmental department,
commission, board, bureau, agency, or instrumentality, which, if adversely
determined, would materially and adversely affect the financial condition of
EPIC, or which seek to prohibit, restrict, or delay the consummation of the
transactions contemplated hereby.  EPIC is not operating under or subject to, or
in default with respect to, any order, writ, injunction, or decree of any court
or federal, state, municipal, or other governmental department, commission,
board, agency, or instrumentality.




3.8

Documents.  The copies of all agreements and other instruments that have been
delivered by EPIC to O4L are true, correct, and complete copies of such
agreements and instruments and include all amendments thereto.




3.9

Disclosure.  The representations and warranties made by EPIC herein and in any
schedule, statement, certificate, or document furnished or to be furnished by
EPIC to O4L pursuant to the provisions hereof or in connection with the
transactions contemplated hereby, taken as a whole, do not and will not as of
their respective dates contain any untrue statements of a material fact, or omit
to state a material fact necessary to make the statements made not misleading.




– # –

--------------------------------------------------------------------------------



SECTION 4




REPRESENTATIONS AND WARRANTIES OF O4L




O4L, in order to induce EPIC to execute this Agreement and to consummate the
transactions contemplated herein, represents and warrants to EPIC as follows:




4.1

Organization and Qualification.  O4L is a corporation duly organized, validly
existing, and in good standing under the laws of the state of Nevada with all
requisite power and authority to own its property and assets and to carry on its
business as it is now being conducted and is qualified as a foreign corporation
and is in good standing in each jurisdiction where the ownership, lease, or
operation of property or the conduct of its business requires such qualification
except where the failure to be in good standing or so qualified would not have a
material, adverse effect on the financial condition and business of O4L.




4.2

Ownership of O4L Assets.  O4L is the sole owner of the O4L assets and, as of the
Closing Date, will be able to deliver to EPIC legal and equitable title to the
O4L assets, free and clear of any encumbrances of any kind whatsoever.




4.3

Validity.  O4L has the requisite power to execute and deliver and to carry out
the terms of this Agreement. Assuming this Agreement has been approved by all
actions necessary on the part of EPIC, this Agreement is a valid and binding
agreement of O4L.




4.4

Conduct and Transactions of O4L.  During its current fiscal year, O4L conducted
the operations of the O4L Assets in the ordinary course of business, consistent
with past practice and used its best efforts to maintain and preserve its
properties.




4.5

Union Agreements and Employment Agreements.  The O4L Assets are not subject to
any union agreement or any organized labor dispute concerning operation of the
O4L Assets.  O4L does not have any written or verbal employment agreements with
any of employees concerning the operation of the O4L Assets, except as listed in
Exhibit 4.5 hereto.




4.6

Contracts and Leases.  Except as listed in Exhibit 4.6 hereto, O4L is not a
party to any written or oral leases, commitments, or any other agreements
concerning the O4L Assets.  On the Closing Date, O4L shall have paid or
performed in all material respects all obligations required to be paid or
performed by it to such date with respect to the O4L Assets and will not be in
default under any document, contract, agreement, lease, or other commitment to
which it is a party.




4.7

Insurance.  All insurance against losses or damages or other risks which are in
force for with respect to the O4L Assets are set forth in Exhibit 4.7 hereto.




4.8

Liabilities.  The O4L Assets do not have any liabilities, liens or any claims
whatsoever assessable against them, except as listed in Exhibit 4.8 hereto.




4.9

Litigation.  Except as set forth in Exhibit 4.9, there are no actions, suits,
proceedings, orders, investigations, or claims pending against or affecting the
O4L Assets at law or in equity or before or by any federal, state, municipal, or
other governmental department, commission, board, agency, or instrumentality,
domestic or foreign, nor has any such action, suit, proceeding, or investigation
been pending or threatened in writing during the 12-month period preceding the
date hereof, which, if adversely determined, would materially and adversely
affect the financial condition of O4L Assets.  The O4L Assets are not operating
under or subject to, or in default with respect to, any order, writ, injunction,
or decree of any court or federal, state, municipal, or other governmental
department, commission, board, agency, or instrumentality.




4.10

Taxes.  At the Closing Date, all taxes assessable to the O4L Assets which are
then due shall have been paid in full.




4.11

Material Change.  Except as disclosed on Exhibit 4.11, there has been no
material change in the condition, financial or otherwise, of the O4L Assets,
except changes occurring in the ordinary course of business, which changes have
not materially, adversely affected their condition.




4.12

Documents.  The copies of all agreements and other instruments that have been
delivered by O4L to EPIC are true, correct, and complete copies of such
agreements and instruments and include all amendments thereto.




4.19

Disclosure.  The representations and warranties made by O4L herein and in any
schedule, statement, certificate, or document furnished or to be furnished by
O4L to EPIC pursuant to the provisions hereof or in connection with the
transactions contemplated hereby taken as a whole do not and will not as of
their respective dates contain any untrue statements of a material fact, or omit
to state a material fact necessary to make the statements made not misleading.







SECTION 5




INVESTIGATION; PRESS RELEASE




5.1

Investigation.  Subsequent to the execution of this Agreement of, EPIC will
complete its own independent investigation of the O4L Asset to confirm, among
other things, the assets, liabilities, title, liens, operability, and status of
business of the O4L Assets.  In the event that this Agreement is terminated for
any reason, EPIC will return to O4L all documents, work papers, and other
materials and all copies thereof obtained by EPIC, or on its behalf, from O4L,
whether obtained before or after the execution hereof, will not use, directly or
indirectly, any confidential information obtained from O4L hereunder or in
connection herewith, and will keep all such information confidential and not
used in any way detrimental to O4L except to the extent the same is publicly
disclosed by O4L.




(b)

O4L acknowledges that it has made an investigation of EPIC, which has included,
among other things, the opportunity of discussions with executive officers of
EPIC, and its accountants, investment bankers, and counsel.  In the event of
termination of this Agreement for any reason, O4L will deliver to EPIC all
documents, work papers, and other materials and all copies thereof obtained by
it, or on its behalf, from EPIC, whether obtained before or after the execution
hereof and will not use, directly or indirectly, any confidential information
obtained from EPIC hereunder or in connection herewith, and will keep all such
information confidential and not used in any way detrimental to EPIC, except to
the extent the same is publicly disclosed by EPIC.




1.1

Press Release.  EPIC and O4L shall agree with each other as to the form and
substance of any press releases and the filing of any documents with any federal
or state agency related to this Agreement and the transactions contemplated
hereby and shall consult with each other as to the form and substance of other
public disclosures related thereto; provided, however, that nothing contained
herein shall prohibit either party from making any disclosure that her or its
counsel deems necessary.







SECTION 6




BROKERAGE; OTHER COSTS




6.1

Brokers and Finders.  Except as set forth in Exhibit 6.1, neither EPIC nor O4L,
or any of their respective officers, directors, employees, or agents, has
employed any broker, finder, or financial advisor or incurred any liability for
any fee or commissions in connection with initiating the transactions
contemplated herein.  Each party hereto agrees to indemnify and hold the other
party harmless against or in respect of any commissions, finder’s fees, or
brokerage fees incurred or alleged to have been incurred with respect to
initiating the transactions contemplated herein as a result of any action of the
indemnifying party.




0.1

Other Costs.

The parties agree that each party shall bear its own expenses incurred with in
connection with this Agreement and the transaction provided for herein,
including, but not limited to, fees of attorneys, accountants and other fees.
 The parties agree that O4L shall bear the expense of the audit of the financial
statements of O4L, as required by Paragraph 12.1, below.







SECTION 7




CLOSING AGREEMENTS AND POST-CLOSING




7.1

Closing Agreements.  On the Closing Date, the following activities shall occur,
the following agreements shall be executed and delivered, and the respective
parties thereto shall have performed all acts that are required by the terms of
such activities and agreements to have been performed simultaneously with the
execution and delivery thereof as of the Closing Date:




(a)

O4L shall have executed and delivered documents to EPIC sufficient then and
there to transfer legal and equitable title to the O4L Assets to EPIC;




(a)

EPIC shall have delivered to O4L the EPIC Shares, consisting of an aggregate of
One Million Five Hundred Thousand (1,500,000) shares of EPIC Common Stock in
certificate denominations as requested by O4L; and

 

            (c)       EPIC shall have delivered to O4L the EPIC Note.  







SECTION 8




CONDITIONS PRECEDENT TO EPIC’S OBLIGATIONS TO CLOSE




The obligations of EPIC to consummate this Agreement are subject to satisfaction
on or prior to the Closing Date of the following conditions:




8.1

Representations and Warranties.  The representations and warranties of O4L
contained in this Agreement shall be true and correct in all material respects
on and as of the Closing Date, and O4L shall have performed in all material
respects all of its obligations hereunder theretofore to be performed.




8.2

Other.  The joint conditions precedent in Section 10 hereof shall have been
satisfied and all documents required for Closing shall be acceptable to Counsel
for EPIC.







SECTION 9




CONDITIONS PRECEDENT TO O4L’S OBLIGATIONS TO CLOSE




The obligation of O4L to consummate this Agreement is subject to the
satisfaction on or prior to the Closing Date of the following conditions:




9.1

Representations and Warranties.  The representations and warranties of EPIC
contained in this Agreement shall be true and correct in all material respects
on and as of the Closing Date, and EPIC shall have performed in all material
respects all of its obligations hereunder theretofore to be performed.




9.2

Other.  The joint conditions precedent in Section 10 hereof shall have been
satisfied.




SECTION 10




JOINT CONDITIONS PRECEDENT




The obligations of EPIC and O4L to consummate this Agreement shall be subject to
satisfaction or waiver in writing by all parties of each and all of the
following additional conditions precedent at or prior to the Closing Date:

10.1

Other Agreements.  All of the agreements contemplated by Section 7.1 of this
Agreement shall have been executed and delivered, and all acts required to be
performed thereunder as of the Closing Date shall have been duly performed,
including, without limitation, completion of all exhibits to this Agreement.




10.2

Absence of Litigation.  At the Closing Date, there shall be no action, suit, or
proceeding pending or threatened against any of the parties hereto by any
person, governmental agency, or subdivision thereof, nor shall there be pending
or threatened any action in any court or administrative tribunal, which would
have the effect of inhibiting the consummation of the transactions contemplated
herein.







SECTION 11




CONFIDENTIALITY




11.1

EPIC acknowledges that its directors, executive officers, employees,
consultants, and affiliates have, and will, acquire information and materials
from O4L concerning knowledge about the technology, business, products,
strategies, customers, clients and suppliers of the O4L Assets and that all such
information, materials and knowledge acquired, are and will be trade secrets and
confidential and proprietary information of O4L, such acquired information,
materials, and knowledge are hereinafter referred to as “Confidential
Information.”  EPIC, itself, and behalf of its directors, executive officers,
employees, consultants, and affiliates, covenant to hold such Confidential
Information in strict confidence, not to disclose it to others or use it in any
way, commercially or otherwise, except in connection with the transactions
contemplated by this Agreement and not to allow any unauthorized person access
to such Confidential Information.  Similarly, O4L acknowledges that its
directors, executive officers, employees, consultants, and affiliates have, and
will, acquire information and materials from EPIC concerning knowledge about the
technology, business, products, strategies, customers, clients and suppliers of
EPIC and that all such information, materials and knowledge acquired, are and
will be trade secrets and confidential and proprietary information of EPIC.
 O4L, itself, and behalf of its directors, executive officers, employees,
consultants, and affiliates, covenant to hold such Confidential Information in
strict confidence, not to disclose it to others or use it in any way,
commercially or otherwise, except in connection with the transactions
contemplated by this Agreement and not to allow any unauthorized person access
to such Confidential Information




11.2

The Confidential Information disclosed by the one party to the other shall
remain the property of the disclosing party.




11.3

EPIC and O4L, and their respective directors, executive officers, employees,
consultants, and affiliates, shall maintain in secrecy all Confidential
Information disclosed to them by the party other using not less than reasonable
care. EPIC and O4L, and their respective directors, executive officers,
employees, consultants, and affiliates shall not use or disclose in any manner
to any third party any Confidential Information without the express written
consent of the chief executive officer of the other party unless or until the
Confidential Information is:




(a)

publicly available or otherwise in the public domain; or




(b)

rightfully obtained by any third party without restriction; or




(c)

disclosed by the other party without restriction pursuant to judicial action, or
government regulations or other requirements.




11.4

The obligations of under Sections 11.1, 11.2, and 11.3 of this Agreement shall
expire one year from the date hereof.




SECTION 12




CONDITIONS SUBSEQUENT




a.1

Audit.

The parties acknowledge that pursuant to the rules and regulations of the SEC,
an audit of the financial statements of O4L for its prior two fiscal years (the
“O4L Audit”) must be completed by an auditor acceptable to EPIC and filed with
the SEC within seventy-five (75) days following the Closing.  It is agreed that
O4L will cooperate and provide all needed information to complete the O4L Audit.
 If the O4L Audit is not completed in a timely manner to allow for filing of
same with the SEC within the 75-day period, this Agreement will be mutually
rescinded by the parties.




a.2

Management Contracts. The parties agree that following the Closing, Rodney Ray,
President of O4L, (“Ray”), who then will employed by EPIC, will have the
authority to enter into various management and contract labor agreements on
behalf of EPIC with third party contractors of Ray’s choice in connection with
the business operations of EPIC, or a subsidiary thereof, pertaining to the O4L
Assets.   The aggregate compensation to be paid under such agreements shall not
exceed twenty-five percent (25%) of Gross Profit.  All such management and
contract labor agreements will be subject to the approval of the Board of
Directors of EPIC, which approval shall not be unreasonably withheld.




a.3

Adjustment for Combination of Common Stock.  If during the sixty (60) day
immediately following the Closing, EPIC shall consummate a combination of its
shares of common stock by means of a reverse stock split into a smaller number
of shares, EPIC shall, within ten (10) days of the consummation of such reverse
stock split, cause such additional number of shares of its restricted common
stock to be issued in the names of and delivered to O4L so that the aggregate
number of shares issued to O4L, including the EPIC Shares, taking in account the
effect of the reverse stock split, and such additional shares shall equal One
Million Five Hundred Thousand (1,500,000).




SECTION 13




TERMINATION AND WAIVER




13.1

Termination.  This Agreement may be terminated and abandoned on or before the
Closing Date by:




(a)

the mutual consent in writing of the parties hereto;




(b)

EPIC, if the conditions precedent in Sections 8 and 10 of this Agreement have
not been satisfied or waived by the Closing Date; and




(c)

O4L, if the conditions precedent in Sections 9 and 10 of this Agreement have not
been satisfied or waived by the Closing Date.




If this Agreement is terminated pursuant to Section 13.1, the parties hereto
shall not have any further obligations under this Agreement, and each party
shall bear all costs and expenses incurred by it.







SECTION 14




NATURE AND SURVIVAL OF REPRESENTATIONS, ETC.




14.1

Nature and Survival.  All statements contained in any certificate or other
instrument delivered by or on behalf of EPIC or O4L pursuant to this Agreement
or in connection with the transactions contemplated hereby shall be deemed
representations and warranties by such party. All representations and warranties
and agreements made by EPIC or O4L in this Agreement or pursuant hereto shall
survive the Closing Date hereunder until the expiration of the 12th month
following the Closing Date.







SECTION 15




MISCELLANEOUS




15.1

Notices.  Any notices or other communications required or permitted hereunder
shall be sufficiently given if written and delivered in person or sent by
registered mail, postage prepaid, addressed as follows:




to O4L:

One4Luck, Inc.

Attention:  Rodney Ray

7080 N. Whitney Avenue

Suite 101

Fresno, CA 93720




to EPIC:

EPIC Corporation

Attention: William R. Parker

661 West Civic Center Drive

Suite 301

Santa Ana, CA 92701




or such other address as shall be furnished in writing by the appropriate
person, and any such notice or communication shall be deemed to have been given
as of the date so mailed.




15.2

Time of the Essence.  Time shall be of the essence of this Agreement.




15.3

Costs.  Each party will bear the costs and expenses incurred by it in connection
with this Agreement and the transactions contemplated hereby.




15.4

Entire Agreement and Amendment.  This Agreement, all Exhibits hereto, and
documents delivered at the Closing Date hereunder contain the entire agreement
between the parties hereto with respect to the transactions contemplated by this
Agreement and supersedes all other agreements, written or oral, with respect
thereto.  This Agreement may be amended or modified in whole or in part, and any
rights hereunder may be waived, only by an agreement in writing, duly and
validly executed in the same manner as this Agreement or by the party against
whom the waiver would be asserted.  The waiver of any right hereunder shall be
effective only with respect to the matter specifically waived and shall not act
as a continuing waiver unless it so states by its terms.




15.5

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed to constitute an original and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other party.




15.6

Governing Law.  This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of California.




15.7

Attorneys’ Fees and Costs.  In the event any party to this Agreement shall be
required to initiate legal proceedings to enforce performance of any term or
condition of this Agreement, including, but not limited to, the interpretation
of any term or provision hereof, the payment of moneys or the enjoining of any
action prohibited hereunder, the prevailing party shall be entitled to recover
such sums, in addition to any other damages or compensation received, as will
reimburse the prevailing party for reasonable attorneys’ fees and court costs
incurred on account thereof (including, without limitation, the costs of any
appeal) notwithstanding the nature of the claim or cause of action asserted by
the prevailing party.




15.8

Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors, personal
representatives, successors, and assigns, as the case may be.




15.9

Captions.  The captions appearing in this Agreement are inserted for convenience
of reference only and shall not affect the interpretation of this Agreement.







[SIGNATURE PAGE FOLLOWS]

– # –

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Purchase Agreement as
of the day and year first above written.




EPIC FINANCIAL CORPORATION

a Nevada corporation







By: /s/ William R. Parker






    William R. Parker, President







ONE4LUCK, INC.

a Nevada corporation







By: /s/ Rodney Ray






         Rodney Ray, President




